CHIASSON, Judge.
We granted a rehearing to reconsider our prior judgment in this matter before a panel of five judges. This appeal is from a judgment of the juvenile court allowing maternal grandparents to adopt their grandchild even though the adoption was objected to by the non-resident father of the child. The facts are fully set forth in our prior judgment rendered in this same matter. See In Re Brunet, 408 So.2d 433 (La.App. 1st Cir. 1981). In our prior ruling, we reversed the trial court’s judgment allowing the adoption. On rehearing, appel-lees contend we were wrong in our original decree and that Roy v. Speer, 249 La. 1034, 192 So.2d 554 (1966), upon which we relied, is factually distinguishable.
The issue before us is whether under La. R.S. 9:422.1 the non-custodial grandparents are among those entitled to adopt their grandchild without the consent of the nonsupporting parent.
*466While we concede that the issue presented to the Supreme Court in Roy v. Speer, supra, is not identical to the one presently before us, all of the arguments which appel-lees now urge have been previously decided adverse to their contentions in Roy v. Speer, 184 So.2d 796 (La.App. 3rd Cir. 1966).
For the reasons stated in our prior judgment in this same case and for the additional reasons stated by the Third Circuit Court of Appeal in the Roy v. Speer case, we reinstate our original judgment in this matter.
JUDGMENT REINSTATED.